
	

113 HR 5773 IH: To amend the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974 to extend certain provisions relating to multiemployer defined benefit pension plans.
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5773
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2014
			Mr. Crowley introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974
			 to extend certain provisions relating to multiemployer defined benefit
			 pension plans.
	
	
		
			1.
			Extension of automatic extension of amortization periods
			
				(a)
				Amendment to Internal Revenue Code of 1986
				Subparagraph (C) of section 431(d)(1) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015.
			
				(b)
				Amendment to Employee Retirement Income Security Act of 1974
				Subparagraph (C) of section 304(d)(1) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1084(d)(1)(C)) is amended by striking December 31, 2014 and inserting December 31, 2015.
			
				(c)
				Effective date
				The amendments made by this section shall apply to applications submitted under section
			 431(d)(1)(A) of the Internal Revenue Code of 1986 and section 304(d)(1)(C)
			 of the Employee Retirement Income Security Act of 1974 after December 31,
			 2014.
			
			2.
			Extension of funding improvement and rehabilitation plan rules
			
				(a)
				In general
				Paragraphs (1) and (2) of section 221(c) of the Pension Protection Act of 2006 are each amended by
			 striking December 31, 2014 and inserting December 31, 2015.
			
				(b)
				Conforming amendment
				Paragraph (2) of section 221(c) of the Pension Protection Act of 2006 is amended by striking January 1, 2015 and inserting January 1, 2016.
			
				(c)
				Effective date
				The amendments made by this section shall apply to plan years beginning after December 31, 2014.
			
